DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7, as shown in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH STRUCTURE FOR PREVENTING THE INFLOW OF COATING--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niitsu et al. (2005/0118876).
With regard to claim 1, Niitsu teaches, as shown in figures 1 and 3: “An electrical connector 10 (shown in figure 1) which includes: an insulating spacer 11 formed including an insulating material; a shell 13 formed including a conductive material, the shell 13 being configured to cover at least a part of the insulating spacer 11; and a plurality of terminals 12 configured to be held by the insulating spacer 11, wherein each of the plurality of terminals 12 includes a contact portion that contacts a terminal 22 of a counterpart connector 20, and a board connection portion 12a that is connected to a circuit on a board where the electrical connector is mounted, and the insulating spacer 11 includes a cavity (between 12a and the bottom of 11 in figure 3) for preventing the inflow of a coating along a surface facing the board, between the board connection portion 12a and the contact portion in the surface facing the board”.

With regard to claim 2, Niitsu teaches: “The electrical connector according to claim 1”, as shown above.
Niitsu also teaches, as shown in figures 1 and 3: “wherein the shell 13 includes a mating space 14A for mating to a part of the counterpart connector 20, the contact portion is present in the mating space 14A, the board connection portion 12a extends from the insulating spacer 11, and the cavity is configured to prevent the inflow of the coating from the board connection portion 12a into the mating space 14A”.

With regard to claim 3, Niitsu teaches: “The electrical connector according to claim 1”, as shown above.
Niitsu also teaches, as shown in figures 1 and 3: “wherein the cavity has a shape of a notch provided in the surface (bottom surface of 11 in figure 1) of the insulating spacer 11, the surface facing the board”.

With regard to claim 6, Niitsu teaches, as shown in figures 1 and 3 and taught in paragraphs 33-34: “A board (base board in paragraphs 33-34) with an electrical connector 10 where the electrical connector 10 according to claim 1 is mounted”.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831